Citation Nr: 1629429	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder with alcohol abuse, rated as 30 percent prior to July 17, 2014, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran submitted a February 2013 statement indicating that he wished to remove his veterans service organization (VSO) as his representative and that he intended to proceed with his appeal pro se.

In October 2013, the Board remanded the case for further development. 

While the case was in remand status, in a July 2015 rating decision, the rating for major depressive disorder with alcohol abuse ("psychiatric disorder") was increased from 30 percent to 50 percent, effective July 17, 2014.  Although a higher rating has been assigned by the RO for the psychiatric claim, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected psychiatric disorder has resulted in a disability picture that equates to occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas have not been shown.

2.  The Veteran's service-connected disability does not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  From January 14, 2011, the criteria for an initial 50 percent disability rating, but not higher, for the Veteran's psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The psychiatric disorder rating appeal arises from disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

With regard to the claim for a TDIU, a standard October 2011 letter was sent to the Veteran after his claim, as well as a March 2014 letter, which was provided pursuant to the Board's October 2013 remand.  The Board finds that the duty to notify has been satisfied.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, as well as records from the Social Security Administration (SSA).  Pursuant to the Board's October 2013 remand, the Board finds that the Veteran's SSA records have been obtained, as well as his private treatment records from Goldsboro Psychiatric Clinic.

The Veteran was provided VA medical examinations in June 2011 and June 2015, the, the most recent of which was pursuant to the Board's remand.  These examinations, the private treatment records, as well as the SSA records on file are sufficient evidence for deciding the claims.  The VA examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Initial Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

According to 38 C.F.R. § 4.130, DC 9434 (2015), a 10 percent evaluation is warranted for major depressive disorder where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Facts and Analysis

During the course of the rating period since the award of service connection, the Veteran received a 30 percent rating from January 14, 2011 to July 16, 2014, and 50 percent thereafter.  Based on the evidence of record, the Board finds that the Veteran's psychiatric disorder is more indicative of a 50 percent evaluation for the entire appeal period, due to occupational and social impairment with reduced reliability and productivity rather than just since July 17, 2014.  However, an even higher rating is not warranted during the entire rating period.

The Veteran has received psychiatric care from Goldsboro Psychiatric Clinic for the entire period on appeal.  A December 2010 record indicates he suffers nightmares, flashbacks daily, difficulty sleeping, intrusive thoughts, startles easily, is hypervigilant, socializes rarely, has severely impaired memory, and experiences anger, sadness and fear.  Dr. E.H. went on to report the Veteran is depressed all of the time with low energy, crying spells and little interest in activities.  The Global Assessment of Functioning (GAF) score was 40.  He noted the Veteran is severely compromised in his ability to sustain social relationships, is unable to sustain work relationships and is permanently and totally disabled and unemployable. 

Subsequent private treatment records from Goldsboro Psychiatric Clinic indicate similar symptoms.  A January 2011 record notes the Veteran suffers from nightmares, flashbacks, hallucinations, socializes rarely and is depressed almost all the time.  Further, a July 2014 private treatment record notes ongoing depression, irritability, short term memory impairment and a flattened affect.  A GAF score of 40 was continued during this period.

The Veteran also was afforded two VA examinations in connection with his psychiatric disability.  During the June 2011 VA examination, the Veteran reports he is depressed on a daily basis, irritable, has decreased energy and decreased motivation.  He further reports that he does not like to be around others and also has problems with drinking alcohol, as he drinks on a regular basis.

Upon examination, the examiner notes he is oriented to person, place, time and purpose, his appearance and hygiene are appropriate, his behavior is appropriate and his affect and mood are depressed.  Further, the examiner reports he is suspicious of others, however, there are no panic attacks, delusions, hallucinations or obsessive-compulsive disorder, and his though processes, judgment and memory are intact.  There are also no suicidal or homicidal ideations.  In addition, the examiner indicates the Veteran is able to manage his own benefits, perform his own activities of daily living and establish and maintain effective relationships.  She also notes his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency as evidenced by his depressed mood, chronic sleep impairment, and irritability.  Further, a GAF score of 60 was reported.

Subsequent to the October 2013 Board remand, the Veteran was afforded another June 2015 VA examination.  The June 2015 VA examiner diagnosed the Veteran with major depressive disorder and alcohol abuse disorder.  Similar symptoms were noted including depressed mood and chronic sleep impairment.  He reports the Veteran suffers occupational and social impairment with reduced reliability and productivity and his symptoms include depression and chronic sleep impairment.

The Board notes the Veteran's evaluation for his psychiatric disorder was increased from 30 percent to 50 percent, effective July 17, 2014, due in part to the June 2015 VA examination and Dr. E.H.'s July 2014 report.  However, the Board finds that there is a reasonable basis for finding that the Veteran's psychiatric disorder has approximated occupational and social impairment with reduced reliability and productivity, supportive of a 50 percent rating rather than the initially assigned 30 percent rating prior to July 17, 2014.  See 38 C.F.R. § 4.7.  See also, e.gl, Swain v. McDonald, 27 Vet. App. 219(2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).  

The private treatment records from Dr. E.H. in the claims file date back to November 2010, and the symptoms reported for the Veteran's psychiatric disorder have remained consistent since that time.  The December 2010 report indicates he suffers nightmares, flashbacks daily, difficulty sleeping, intrusive thoughts, startles easily, is hypervigilant, socializes rarely, has impaired memory, anger, sadness, fear and is depressed all the time.  The Board notes the June 2011 VA examination report indicates occupational and social impairment with occasional decrease in work efficiency, as well as a GAF score of 60, indicative of a 30 percent rating.  However, when the June 2011 VA examination report is balanced with the private treatment records, the Board finds an approximate balance of the evidence with regard to the higher 50 percent rating and the Veteran will be given the benefit of the doubt in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, the Board finds that the Veteran's level of occupational and social impairment is fully considered by a 50 percent rating for this period.  The evidence throughout the appeal period does not demonstrate occupational and social impairment with deficiencies in most areas, which would warrant an increase to a 70 percent rating, at any point, or even more severe total impairment that would warrant a total rating.  The Veteran did not suffer from symptoms such as suicidal or homicidal ideation, near-continuous panic attacks, spatial disorientation or deficiencies in speech or appearance.  While the private medical records indicate hallucinations and difficulty with establishing and maintaining social and work relationships, the evidence shows the Veteran worked full time for 26 years as a driver and has been married for approximately 40 years.  Further SSA records from June 2008 indicate he partakes in daily activities such as cleaning, mowing the lawn and fishing, describe his mental condition as "not severe," and support that he stopped work in November 2004 due to the nonservice-connected conditions HIV, prostate cancer and allergies.  Thus, his symptoms overall do not rise to the level of a 70 percent rating as the level of impairment is of primary importance with the symptoms as examples.  See Mauerhan, 16 Vet. App. at 442.  The evidence further does not support total occupational and social impairment, which would be indicative of an even higher 100 percent rating.  See 38 C.F.R. § 4.130, DC 9434.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1) (2015), which govern the assignment of extraschedular disability ratings.  However, the record does not show that the severity of the Veteran's psychiatric disorder is so exceptional or unusual such as to warrant referral for the possible assignment of a higher rating on an extraschedular basis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The DCs for evaluating mental disorders include a non-exhaustive list of examples of impairment levels to as high as total impairment.  Therefore, the manifestations of psychiatric symptoms are contemplated.  Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected psychiatric disorder, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


III.  TDIU

Legal Criteria

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16 (2015).

Thus, full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, in the Veteran's case, the psychiatric disorder is the sole service-connected disability.

Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made on the basis of medical and nonmedical evidence.  Todd v. McDonald, 27 Vet. App. 79 (2014).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.

It is also the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. §§ 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision in the first instance before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Schedular TDIU

The Board must deny entitlement to a TDIU under § 4.16(a) as a matter of law.  Based on the present decision, the Veteran is service connected for one disability, major depressive disorder with alcohol abuse, rated as 50 percent disabling.  This single 50 percent rating is less than the 60 percent required, and thus, a schedular TDIU under § 4.16(a) cannot be assigned.

Extraschedular TDIU

The Board also finds that referral for extraschedular consideration is not warranted as the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected major depressive disorder with alcohol abuse.  See 38 C.F.R. § 4.16(b).  The evidence supports that the Veteran stopped working as a full time bus driver in November 2004 due to the nonservice-connected conditions of HIV, prostate cancer and allergies.  Even without consideration of those disabilities, the evidence does not show that the Veteran would be unable to secure and follow a substantially gainful occupation solely by reason of his service-connected psychiatric disorder.

The Board notes the December 2010 private medical record supports the Veteran's claim for a TDIU based on his service-connected psychiatric disorder.  Dr. E.H. indicated the Veteran is severely compromised in his ability to sustain social relationships and he is unable to sustain work relationships as well.  He noted "I consider him permanently and totally disabled and unemployable."  While private medical records of file support the Veteran's claim, the preponderance of the evidence is against his claim and indicates that he is not precluded from substantially gainful employment due to his psychiatric disorder.

Prior to filing the January 2011 claim for a psychiatric disorder, the Veteran applied for and obtained SSA benefits in June 2008, due to HIV, prostate cancer and allergies.  SSA records indicate he worked full time for 26 years as a bus operator for the New York Transit Authority.  He reported that his duties included collecting money for fares, completing accident and incident reports, completing daily inspections of the bus, activating the wheelchair lift and training new employees.  The SSA records further note the Veteran's education as completing 12th grade, undergoing an additional year of school for electronics in 1974, another year in transportation in 1974 and another 3 months of training for computers in 2007.  Upon psychiatric review, the Veteran was noted as "not severe."  These records fully support that the Veteran stopped work in November 2004 due to his nonservice-connected conditions of HIV, prostate cancer and allergies and not his service-connected psychiatric disorder.

Thereafter, the Veteran underwent a June 2011 VA examination in which he again reported driving a bus for 26 years and that he kept the driving job because he did not have to deal with people as much.  Upon examination, the examiner indicated he can perform activities of daily living and that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency as evidenced by depressed mood, chronic sleep impairment, and irritability.  She further noted the Veteran understands simple and complex commands and his prognosis for improvement is fair.

Additionally, following an October 2013 Board remand, the Veteran was afforded a June 2015 VA examination.  The June 2015 VA examiner reported occupational and social impairment with reduced reliability and productivity.  He notes the Veteran is capable of managing his financial affairs.  He further indicates the record does not show the Veteran could not be employed in his previous position as a bus driver, secondary to his mental difficulties.  He notes the prior SSA records, which show the Veteran was disabled due to HIV, cancer and allergies, as well as the Veteran reporting that he is the one who pays the bills in the family.  The examiner further states he will go fishing and that he used to garden until his son took it over.  The examiner concludes there is nothing in the record to support that the Veteran's mental disability renders him disabled in such a manner that he could not work in the status of his former jobs and training.

The Board places great probative weight on the June 2015 VA examination report with regard to his claim for a TDIU.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the entire record, to include the Veteran's statements, medical history, SSA records and prior VA examination.  Furthermore, the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board is not delegating responsibility for making the ultimate TDIU determination to a medical examiner but rather relying on an expert's persuasive medical opinion to further inform the adjudication of the claim.  Geib, 733 F.3d at 1354

The Board acknowledges that the Veteran's service-connected psychiatric disorder makes it more difficult for him to obtain employment; however, the evidence does not support that he is not precluded from all employment.  As noted above, the SSA records indicate that he stopped work in November 2004 due to the nonservice-connected conditions of HIV, prostate cancer and allergies.  While the December 2010 private medical report supports that he is unemployable due to his psychiatric disorder, two subsequent VA examinations support that he is capable of working.  Further, as stated above, the Board affords great weight to the adequate June 2015 examination report which indicates the Veteran's psychiatric disorder does not preclude him from working in his former position as a full time bus driver.  Therefore, it cannot be found that the Veteran is precluded from all types of employment, either physical or sedentary, which would be consistent with his employment history and educational and vocational attainment.  See 38 C.F.R. § 4.16(b).

In conclusion, the Board finds that the preponderance of the evidence is against a showing that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected psychiatric disorder consistent with his employment history, educational and vocational attainment and all other factors and, as such, the benefit-of-the-doubt-doctrine is not applicable.  See 38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the forgoing, referral for extraschedular consideration of a TDIU is not warranted, and the appeal of this issue is denied.


ORDER

An initial schedular disability rating of 50 percent, but no higher, for major depressive disorder with alcohol abuse is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


